ICJ_099_ViennaConventionConsularRelations_PRY_USA_1998-11-10_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE VIENNA CONVENTION
ON CONSULAR RELATIONS

(PARAGUAY v. UNITED STATES OF AMERICA)

ORDER OF 10 NOVEMBER 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
| AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE
A LA CONVENTION DE VIENNE
SUR LES RELATIONS CONSULAIRES

(PARAGUAY c. ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 10 NOVEMBRE 1998
Official citation:

Vienna Convention on Consular Relations ( Paraguay v.
United States of America), Order of 10 November 1998,
ILC J. Reports 1998, p. 426

Mode officiel de citation:

Convention de Vienne sur les relations consulaires
(Paraguay c. Etats-Unis d’Amérique}, ordonnance du 10 novembre 1998,
C.IL.J. Recueil 1998, p. 426

 

Sales number
ISSN 0074-4441 N° de vente: 7 1 2
ISBN 92-1-070781-8

 

 

 
426

INTERNATIONAL COURT OF JUSTICE

1998 YEAR 1998
10 November
General List

No. 99 10 November 1998

CASE CONCERNING
THE VIENNA CONVENTION
ON CONSULAR RELATIONS

(PARAGUAY v. UNITED STATES OF AMERICA)

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL; Judges Opa, BEDJAOUI, GUILLAUME, RANIJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KoOoUMANS, REZEK; Registrar
VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

Having regard to Article 48 of the Statute of the Court and to
Article 89 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
3 April 1998, whereby the Republic of Paraguay instituted proceedings
against the United States of America for “violations of the Vienna Con-
vention on Consular Relations [of 24 April 1963]” allegedly committed
by the United States, .

Having regard to the request for the indication of provisional measures
submitted by Paraguay on 3 April 1998 and to the Order made by the
Court on 9 April 1998, by which it indicated provisional measures,

Having regard to the Orders of 9 April 1998 and 8 June 1998, by which
427 VIENNA CONVENTION (ORDER 10 XI 98)

the Vice-President of the Court, acting as President, fixed and subse-
quently extended the time-limits for the filing of written pleadings on the
merits, and having regard to the Memorial filed by Paraguay on 9 Octo-
ber 1998;

Whereas, by a letter of 2 November 1998, filed in the Registry that
same day, the Agent of Paraguay informed the Court that his Govern-
ment wished to discontinue the proceedings with prejudice, and accord-
ingly requested that the case be removed from the List;

Whereas a copy of this letter was immediately communicated to the
Government of the United States, which was informed that the senior
judge, acting pursuant to Articles 13, paragraph 3, and 89, paragraphs 2
and 3, of the Rules of Court, had fixed 30 November 1998 as the time-
limit within which the United States could state whether it opposed the
discontinuance;

Whereas, by a letter of 3 November 1998, a copy of which was filed in
the Registry that same day, the Agent of the United States informed the
Court that his Government concurred in Paraguay’s discontinuance of
the proceedings with prejudice, and in its request that the case be removed
from the List,

Places on record the discontinuance by the Republic of Paraguay of
the proceedings instituted by the Application filed on 3 April 1998; and
Orders that the case be removed from the List.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this tenth day of November, one thousand
nine hundred and ninety-eight, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Republic of Paraguay and the Government of the
United States of America, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
